
	
		I
		112th CONGRESS
		1st Session
		H. R. 1598
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Cardoza (for
			 himself and Mr. Luján) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Oversight
			 and Government Reform, Financial Services, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to promote energy independence and self-sufficiency by providing for the
		  use of net metering by certain small electric energy generation systems, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Opportunity and Local Access
			 Rights Act.
		2.Net metering and
			 interconnection standards
			(a)In
			 generalSection 113 of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2623) is amended by
			 adding at the end the following:
				
					(d)Net
				metering
						(1)DefinitionsIn
				this subsection and subsection (e):
							(A)Customer-generatorThe
				term customer-generator means the owner or operator of a qualified
				generation unit.
							(B)Electric
				generation unitThe term electric generation unit
				means—
								(i)a
				qualified generation unit; and
								(ii)any electric
				generation unit that qualifies for net metering under a net metering tariff or
				rule approved by a State.
								(C)Local
				distribution systemThe term local distribution
				system means any system for the distribution of electric energy to the
				ultimate consumer of the electricity, whether or not the owner or operator of
				the system is a retail electric supplier.
							(D)Net
				meteringThe term net
				metering means the process of—
								(i)measuring the difference between the
				electricity supplied to a customer-generator and the electricity generated by
				the customer-generator that is delivered to a local distribution system at the
				same point of interconnection during an applicable billing period; and
								(ii)providing an energy credit to the
				customer-generator in the form of a kilowatt-hour credit for each kilowatt-hour
				of energy produced by the customer-generator from a qualified generation
				unit.
								(E)Qualified
				generation unitThe term qualified generation unit
				means an electric energy generation unit that uses as the energy source of the
				unit solar energy to generate electricity to heat or cool that—
								(i)has a generating
				capacity of not more than 5,000 kilowatts;
								(ii)is located on
				premises that are owned, operated, leased, or otherwise controlled by the
				customer-generator;
								(iii)operates in
				parallel with the retail electric supplier; and
								(iv)is intended
				primarily to offset all or part of the requirements of the customer-generator
				for electric energy.
								(F)Retail electric
				supplierThe term retail electric supplier means any
				electric utility that sells electric energy to the ultimate consumer of the
				energy.
							(2)AdoptionNot later than 1 year after the date of
				enactment of this subsection, each State regulatory authority (with respect to
				each electric utility for which the State regulatory authority has ratemaking
				authority), and each nonregulated electric utility, shall—
							(A)provide public notice and conduct a hearing
				with respect to the standards established under paragraph (3); and
							(B)on the basis of the hearing, adopt the
				standard.
							(3)Establishment of
				net metering standard
							(A)In
				generalEach retail electric supplier shall offer to arrange
				(either directly or through a local distribution company or other third party)
				to make net metering available, on a first-come, first-served basis, to each of
				the retail customers of the retail electric supplier in accordance with the
				requirements described in subparagraph (B) and other provisions of this
				subsection.
							(B)RequirementsThe
				requirements referred to in subparagraph (A) are, with respect to a retail
				electric supplier, that—
								(i)rates and charges
				and contract terms and conditions for the sale of electric energy to
				customer-generators shall be the same as the rates and charges and contract
				terms and conditions that would be applicable if the customer-generator did not
				own or operate a qualified generation unit and use a net metering system;
				and
								(ii)each retail electric supplier shall notify
				all of the retail customers of the retail electric supplier of the standard
				established under this paragraph as soon as practicable after the adoption of
				the standard.
								(4)Net energy
				measurement
							(A)In
				generalEach retail electric
				supplier shall arrange to provide to customer-generators who qualify for net
				metering under subsection (b) an electrical energy meter capable of net
				metering and measuring, to the maximum extent practicable, the flow of
				electricity to or from the customer, using a single meter and single
				register.
							(B)ImpracticabilityIn a case in which it is not practicable to
				provide a meter to a customer-generator under subparagraph (A), a retail
				electric supplier (either directly or through a local distribution company or
				other third party) shall, at the expense of the retail electric supplier,
				install 1 or more of those electric energy meters for the customer-generators
				concerned.
							(5)Billing
							(A)In
				generalEach retail electric
				supplier subject to subsection (b) shall calculate the electric energy
				consumption for a customer using a net metering system in accordance with
				subparagraphs (B) through (D).
							(B)Measurement of
				electricityThe retail
				electric supplier shall measure the net electricity produced or consumed during
				the billing period using the metering installed in accordance with paragraph
				(4).
							(C)Billing and
				crediting
								(i)BillingIf the electricity supplied by the retail
				electric supplier exceeds the electricity generated by the customer-generator
				during the billing period, the customer-generator shall be billed for the net
				electric energy supplied by the retail electric supplier in accordance with
				normal billing practices.
								(ii)Crediting
									(I)In
				generalIf electric energy
				generated by the customer-generator exceeds the electric energy supplied by the
				retail electric supplier during the billing period, the customer-generator
				shall be billed for the appropriate customer charges for that billing period
				and credited for the excess electric energy generated during the billing
				period, with the credit appearing as a kilowatt-hour credit on the bill for the
				following billing period.
									(II)Application of
				creditsAny kilowatt-hour
				credits provided to a customer-generator under this clause shall be applied to
				customer-generator electric energy consumption on the following billing period
				bill (except for a billing period that ends in the next calendar year).
									(III)Carryover of
				unused creditsAt the
				beginning of each 12-month period, any unused kilowatt-hour credits remaining
				from the preceding year will carry over to the new 12-month period.
									(D)Use of
				time-differentiated rates
								(i)In
				generalExcept as provided in
				clause (ii), if a customer-generator is using a meter and retail billing
				arrangement that has time-differentiated rates—
									(I)the kilowatt-hour credit shall be based on
				the ratio representing the difference in retail rates for each time-of-use
				rate; or
									(II)the credits shall be reflected on the bill
				of the customer-generator as a monetary credit reflecting retail rates at the
				time of generation of the electric energy by the customer-generator.
									(ii)Different
				tariffs or servicesA retail
				electric supplier shall offer a customer-generator the choice of a
				time-differentiated energy tariff rate or a nontime-differentiated energy
				tariff rate, if the retail electric supplier offers the choice to customers in
				the same rate class as the customer-generator.
								(6)Percent
				limitations
							(A)8 percent
				limitationThe standard
				established under this subsection shall not apply for a calendar year in the
				case of a customer-generator served by a local distribution company if the
				total generating capacity of all customer-generators with net metering systems
				served by the local distribution company in the calendar year is equal to or
				more than 8 percent of the capacity necessary to meet the average forecasted
				aggregate customer peak demand of the company for the calendar year.
							(B)4 percent
				limitationThe standard
				established under this subsection shall not apply for a 12-month period in the
				case of a customer-generator served by a local distribution company if the
				total generating capacity of all customer-generators with net metering systems
				served by the local distribution company in the calendar year using a single
				type of qualified generation unit is equal to or more than 4 percent of the
				capacity necessary to meet the forecasted aggregate customer peak demand of the
				company for the calendar year.
							(C)Records and
				notice
								(i)RecordsEach retail electric supplier shall
				maintain, and make available to the public, records of—
									(I)the total generating capacity of
				customer-generators of the system of the retail electric supplier that are
				using net metering; and
									(II)the type of generating systems and energy
				source used by the electric generating systems used by the
				customer-generators.
									(ii)NoticeEach such retail electric supplier shall
				notify the State regulatory authority and the Commission at each time at which
				the total generating capacity of the customer-generators of the retail electric
				supplier reaches a level that equals or exceeds—
									(I)75 percent of the limitation specified in
				subparagraph (B); or
									(II)the limitation specified in subparagraph
				(B).
									(7)Ownership of
				credits
							(A)In
				generalFor purposes of
				Federal and State laws providing renewable energy credits or greenhouse gas
				credits, a customer-generator with a qualified generation unit and net metering
				shall be treated as owning and having title to the renewable energy attributes,
				renewable energy credits and greenhouse gas emission credits relating to any
				electricity produced by the qualified generation unit.
							(B)Retail electric
				suppliersNo retail electric
				supplier shall claim title to or ownership of any renewable energy attributes,
				renewable energy credits, or greenhouse gas emission credits of a
				customer-generator as a result of interconnecting the customer-generator or
				providing or offering the customer-generator net metering.
							(8)Safety and
				performance standards
							(A)In
				generalA qualified generation unit and net metering system used
				by a customer-generator shall meet all applicable safety and performance and
				reliability standards established by—
								(i)the national
				electrical code;
								(ii)the Institute of
				Electrical and Electronics Engineers;
								(iii)Underwriters
				Laboratories; or
								(iv)the American
				National Standards Institute.
								(B)Additional
				chargesThe Commission shall, after consultation with State
				regulatory authorities and nonregulated local distribution systems and after
				notice and opportunity for comment, prohibit by regulation the imposition of
				additional charges by retail electric suppliers and local distribution systems
				for equipment or services for safety or performance that are in addition to
				those necessary to meet the standards and requirements referred to in
				subparagraph (A) and subsection (e).
							(9)Determination of
				compliance
							(A)In
				generalAny State regulatory
				authority (with respect to each electric utility for which the authority has
				ratemaking authority), and each nonregulated electric utility, may apply to the
				Commission for a determination that any State net metering requirement or
				regulations complies with this subsection.
							(B)OrdersIn the absence of a determination under
				subparagraph (A), the Commission, on the motion of the Commission or pursuant
				to the petition of any interested person, may, after notice and opportunity for
				a hearing on the record, issue an order requiring against any retail electric
				supplier or local distribution company to require compliance with this
				subsection.
							(C)Enforcement
								(i)In
				generalAny person who
				violates this subsection shall be subject to a civil penalty in the amount of
				$500 for each day that the violation continues.
								(ii)AssessmentThe penalty may be assessed by the
				Commission, after notice and opportunity for hearing, in the same manner as
				penalties are assessed under section 31(d) of the Federal Power Act (16 U.S.C.
				823b(d)).
								(e)Interconnection
				standards
						(1)Model
				standards
							(A)In
				generalNot later than 1 year
				after the date of enactment of this subsection, the Commission shall publish
				model standards for the physical connection between local distribution systems
				and qualified generation units and electric generation units that—
								(i)are qualified generation units (as defined
				in subsection (d)(1)(E) other than clause (ii) of subsection (d)(1)(E));
				and
								(ii)do not exceed 5 megawatts of
				capacity.
								(B)PurposesThe model standards shall be designed
				to—
								(i)encourage the use of qualified generation
				units; and
								(ii)ensure the safety and reliability of the
				qualified generation units and the local distribution systems interconnected
				with the qualified generation units.
								(C)Procedures
								(i)In
				generalThe model standards
				shall have 2 separate procedures, including—
									(I)a standard for interconnecting qualified
				generation units of not more than 15 kilowatts; and
									(II)a separate standard that expedites
				interconnection for qualified generation units of more than 15 kilowatts but
				not more than 5 megawatts.
									(ii)Best
				practicesThe procedures
				shall be based on the best practices that have been used in States that have
				adopted interconnection standards.
								(iii)Model
				RuleIn designing the
				procedures, the Commission shall consider Interstate Renewable Energy Council
				Model Rule MR–I2005.
								(D)Timeline
								(i)In
				generalNot later than 2 years after the date of enactment of
				this subsection, each State shall—
									(I)adopt the model
				standards established under this paragraph, with or without modification;
				and
									(II)submit the
				standards to the Commission for approval.
									(ii)Approval of
				modificationThe Commission shall approve a modification of the
				model standards only if the Commission determines that the modification
				is—
									(I)consistent with or
				superior to the purpose of the standards; and
									(II)required by
				reason of local conditions.
									(E)Nonapproval of
				standards for a StateIf
				standards have not been approved under this paragraph by the Commission for any
				State during the 2-year period beginning on the date of enactment of this
				subsection, the Commission shall, by rule or order, enforce the model standards
				of the Commission in the State until such time as State standards are approved
				by the Commission.
							(F)Updates
								(i)In
				generalNot later than 2
				years after the date of enactment of this subsection and after notice and
				opportunity for comment, the Commission shall publish an update of the model
				standards, after considering changes in the underlying standards and
				technologies.
								(ii)AvailabilityThe updates shall be made available to
				State regulatory authorities for the consideration of the authorities.
								(2)Safety,
				reliability, performance, and cost
							(A)In
				generalThe standards under
				this subsection shall establish such measures for the safety and reliability of
				the affected equipment and local distribution systems as are
				appropriate.
							(B)AdministrationThe standards shall—
								(i)be consistent with all applicable safety
				and performance standards established by—
									(I)the national electrical code;
									(II)the Institute of Electrical and Electronics
				Engineers;
									(III)Underwriters Laboratories; or
									(IV)the American National Standards Institute;
				and
									(ii)impose not more than such minimum cost and
				technical burdens to the interconnecting customer generator as the Commission
				determines, by rule, are practicable.
								(3)Additional
				chargesThe model standards
				under this subsection shall prohibit the imposition of additional charges by
				local distribution systems for equipment or services for interconnection that
				are in excess of—
							(A)the charges necessary to meet the
				standards; and
							(B)the charges and equipment requirements
				identified in the best practices of States with interconnection
				standards.
							(4)Relationship to
				existing law regarding interconnectionNothing in this subsection affects the
				application of section 111(d)(15) relating to interconnection.
						(5)Consumer-friendly
				contracts
							(A)In
				generalThe Commission
				shall—
								(i)promulgate regulations that ensure that
				simplified contracts will be used for the interconnection of electric energy by
				electric energy transmission or local distribution systems and generating
				facilities that have a power production capacity of not greater than 5,000
				kilowatts; and
								(ii)consider the best practices for
				consumer-friendly contracts that are used by States or national associations of
				State regulators.
								(B)Liability or
				insuranceThe contracts shall
				not require liability or other insurance in excess of the liability or
				insurance that is typically carried by customer-generators for general
				liability.
							.
			(b)Conforming
			 amendmentSection 1262 of the Public Utility Holding Company Act
			 of 2005 (42 U.S.C. 16451) is amended by striking paragraph (5) and inserting
			 the following:
				
					(5)Electric utility
				company
						(A)In
				generalThe term electric utility company means any
				company that owns or operates facilities used for the generation, transmission,
				or distribution of electric energy for sale.
						(B)ExclusionThe
				term electric utility company does not include an electric
				generation unit (as defined in section 113(d) of the Public Utility Regulatory
				Policies Act of
				1978).
						.
			3.Relationship to
			 State lawSection 117(b) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2627(b)) is
			 amended—
			(1)by striking Nothing and
			 inserting the following:
				
					(1)In
				generalExcept as provided in
				paragraph (2), nothing
					;
				and
			(2)by adding at the end the following:
				
					(2)Net metering and
				interconnection standards
						(A)In
				generalSubject to
				subparagraph (B), no State or nonregulated utility may adopt or enforce any
				standard or requirement concerning net metering or interconnection that
				restricts access to the electric power transmission or local distribution
				system by qualified generators beyond those standards and requirements
				established under section 113.
						(B)Equivalent or
				greater accessNothing in
				this Act precludes a State from adopting or enforcing incentives or
				requirements to encourage qualified generation and net metering that—
							(i)are in addition to or equivalent to
				incentives or requirements under section 113; or
							(ii)afford greater access to the electric power
				transmission and local distribution systems by qualified generators (as defined
				in section 113) or afford greater compensation or credit for electricity
				generated by the qualified
				generators.
							.
			4.Contracts for
			 renewable energy for executive agenciesSection 501(b)(1)(B) of title 40, United
			 States Code, is amended—
			(1)by striking A contract and
			 inserting the following:
				
					(i)In
				generalExcept as provided in clause (ii), a
				contract
					;
				and
			(2)by adding at the
			 end the following:
				
					(ii)Renewable
				energyA contract for renewable energy (as defined in section
				203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b))) may be made for a
				period of not more than 30
				years.
					.
			5.Solar energy systems
			 building permit requirements for receipt of community development block grant
			 fundsSection 104 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5304) is amended by
			 adding at the end the following new subsection:
			
				(n)Requirements for
				building permits regarding solar energy systems
					(1)In
				generalA grant under section
				106 for a fiscal year may be made only if the grantee certifies to the
				Secretary that—
						(A)in the case of a
				grant under section 106(a) for any Indian tribe or insular area, during such
				fiscal year the cost of any permit or license, for construction or installation
				of any solar energy system for any structure, that is required by the tribe or
				insular area or by any other unit of general local government or other
				political subdivision of such tribe or insular area, complies with paragraph
				(2);
						(B)in the case of a
				grant under section 106(b) for any metropolitan city or urban county, during
				such fiscal year the cost of any permit or license, for construction or
				installation of any solar energy system for any structure, that is required by
				the metropolitan city or urban county, or by any other political subdivision of
				such city or county, complies with paragraph (2); and
						(C)in the case of a grant under section 106(d)
				for any State, during such fiscal year the cost of any permit or license, for
				construction or installation of any solar energy system for any structure, that
				is required by the State, or by any other unit of general local government
				within any nonentitlement area of such State, or other political subdivision
				within any nonentitlement area of such State or such a unit of general local
				government, complies with paragraph (2).
						(2)Limitation on
				costThe cost of permit or license for construction or
				installation of any solar energy system complies with this paragraph only if
				such cost does not exceed the following amount:
						(A)Residential
				structuresIn the case of a structure primarily for residential
				use, $500.
						(B)Nonresidential
				structuresIn the case of a structure primarily for
				nonresidential use, 1.0 percent of the total cost of the installation or
				construction of the solar energy system, but not in excess of $10,000.
						(3)NoncomplianceIf
				the Secretary determines that a grantee of a grant made under section 106 is
				not in compliance with a certification under paragraph (1)—
						(A)the Secretary shall notify the grantee of
				such determination; and
						(B)if the grantee has
				not corrected such noncompliance before the expiration of the 6-month period
				beginning upon notification under subparagraph (A), such grantee shall not be
				eligible for 5 percent of any amounts awarded under a grant under section 106
				for the first fiscal year that commences after the expiration of such 6-month
				period.
						(4)Solar energy
				systemFor purposes of this
				subsection, the term solar energy system means, with respect to a
				structure, equipment that uses solar energy to generate electricity for, or to
				heat or cool (or provide hot water for use in), such
				structure.
					.
		6.Prohibition of
			 restrictions on residential installation of solar energy system
			(a)RegulationsWithin 180 days after the enactment of this
			 Act, the Secretary of Housing and Urban Development, in consultation with the
			 Secretary of Energy, shall issue regulations—
				(1)to prohibit any
			 private covenant, contract provision, lease provision, homeowners’ association
			 rule or bylaw, or similar restriction, that impairs the ability of the owner or
			 lessee of any residential structure designed for occupancy by 1 family to
			 install, construct, maintain, or use a solar energy system on such residential
			 property; and
				(2)to require that whenever any such covenant,
			 provision, rule or bylaw, or restriction requires approval for the installation
			 or use of a solar energy system, the application for approval shall be
			 processed and approved by the appropriate approving entity in the same manner
			 as an application for approval of an architectural modification to the
			 property, and shall not be willfully avoided or delayed.
				(b)ContentsThe
			 regulations required under subsection (a) shall provide that—
				(1)such a covenant,
			 provision, rule or bylaw, or restriction impairs the installation,
			 construction, maintenance, or use of a solar energy system if it—
					(A)unreasonably
			 delays or prevents installation, maintenance, or use;
					(B)unreasonably
			 increases the cost of installation, maintenance, or use; or
					(C)precludes use of
			 such a system; and
					(2)any fee or cost imposed on the owner or
			 lessee of such a residential structure by such a covenant, provision, rule or
			 bylaw, or restriction shall be considered unreasonable if—
					(A)such fee or cost
			 is not reasonable in comparison to the cost of the solar energy system or the
			 value of its use; or
					(B)treatment of solar
			 energy systems by the covenant, provision, rule or bylaw, or restriction is not
			 reasonable in comparison with treatment of comparable systems by the same
			 covenant, provision, rule or bylaw, or restriction.
					(c)Solar energy
			 systemFor purposes of this
			 section, the term solar energy system means, with respect to a
			 structure, equipment that uses solar energy to generate electricity for, or to
			 heat or cool (or provide hot water for use in), such structure.
			7.Center for Advanced
			 Solar Research
			(a)EstablishmentThe
			 Secretary of Energy shall establish a Center for Advanced Solar Research and
			 Development within the Office of Energy Efficiency and Renewable Energy to
			 carry out an advanced solar research and development program to coordinate and
			 promote the further development of solar technologies. This program shall
			 include a competitive grant program for academia and private research in solar
			 technologies. The Center shall serve as a clearinghouse for United States solar
			 research and development, supporting research, development, and demonstration
			 of advanced solar energy systems. The Center shall advance—
				(1)performance,
			 reliability, environmental impact, and cost-competitiveness of solar thermal
			 and photovoltaic technologies;
				(2)large-scale
			 photovoltaic and solar thermal power plants;
				(3)thermal and
			 electricity storage technologies to enhance the dispatchability of solar
			 energy;
				(4)fuel production
			 technologies using solar energy;
				(5)innovation in
			 manufacturing techniques and processes for solar energy systems;
				(6)materials and
			 devices to improve photovoltaic conversion efficiencies and reduce
			 costs;
				(7)policy analysis
			 aimed at increasing use of solar energy technologies, and monitoring the
			 effectiveness of existing policies; and
				(8)comprehensive
			 solar systems integration.
				(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Energy for carrying out this section $25,000,000 for each of the
			 fiscal years 2012 through 2016, to remain available until expended.
			
